DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/28/2022 are acknowledged.  Claims 1, 3, 9 and 11 are amended; claims 2, 4-6, 10, 12 are canceled; claims 13-18 are withdrawn; claims 1, 3, 7-9, 11 and 13-18 are pending; claims 13-18 are withdrawn; claims 1, 3, 7-9 and 11 have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15250239, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of 15250239 does not disclose the limitations of instant claims 3 and 7-9.
The disclosure of the prior-filed application, Provisional Application No. 62211478, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of 62211478 does not disclose the limitations of instant claims 1, 3, 7-9 and 11.
Hence, claims 3 and 7-9 have an effective filing date of the instant application, 10/17/2019, while claims 1 and 11 have an effective filing date of the 15250239 application, 8/29/2016.

Claim Rejections - 35 USC § 112
The rejection of claim 9 under 35 U.S.C. § 112(b), as set forth at pp. 6-7 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1-3 and 5-12 under 35 U.S.C. 102(a)(1)/102(a)(2) over Wyss-Coray et al., US 2015/0157664 (cite A, PTO-892, 3/29/2022; herein “Wyss-Coray”) as set forth at pp. 7-9 of the previous Office Action, is moot regarding claims 2, 5-6, 10 and 12 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-4, 6 and 9-12 under 35 U.S.C. § 102(a)(1) over Steenblock, US 2008/0292597 (cite B, PTO-892, 3/29/2022; herein “Steenblock”) as set forth at pp. 9-10 of the previous Office Action, is moot regarding claims 2, 4, 6, 10 and 12 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-4, 6 and 9-12 under 35 U.S.C. 102(a)(1) over Tan et al., US 2010/0150882 (cite C, PTO-892, 3/29/2022; herein “Tan”) as set forth at pp. 10-11 of the previous Office Action, is moot regarding claims 2, 4, 6, 10 and 12 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblock, US 2008/0292597 (cite B, PTO-892, 3/29/2022; herein “Steenblock”) in view of Wyss-Coray et al., US 2015/0157664 (cite A, PTO-892, 3/29/2022; herein “Wyss-Coray”).
Steenblock teaches methods of treating neurological disease by administering a therapeutic composition which can comprise human umbilical cord blood stem cells and human umbilical cord blood plasma (Abst. (human umbilical cord stem cells); [0015] (human umbilical cord stem cells from cord blood); [0008] (human umbilical cord blood plasma)).  The human umbilical cord blood plasma [0008] is necessarily obtained from human umbilical cord blood.  Steenblock teaches that the human umbilical cord blood stem cells (i.e. mononuclear cells) are isolated from human umbilical cord blood [0015]; hence, Steenblock’s method comprises isolating human umbilical cord blood cells (hUCBCs) from human umbilical cord blood, isolating a mononuclear cell fraction (stem cells) from the hUCBCs, obtaining isolating plasma derived from the human umbilical cord blood and combining the mononuclear cell fraction and the plasma derived from the human umbilical cord blood to form a composition.
Steenblock teaches that the composition administered to treat the neurological disease comprises at least 1 x 106 stem cells which can be umbilical cord blood stem cells [0009].  Steenblock teaches that a therapeutically effective amount of the composition should be administered to the patient [0010].
Steenblock teaches that the method is for treatment of neurological diseases, particularly cerebral palsy and other brain injured patients with white or grey matter disease [0014] and teaches that the patient can have ALS (amyotrophic lateral sclerosis) ([0111], [0169]).
Thus, Steenblock makes obvious methods of treating ALS in a patient in need thereof comprising isolating human umbilical cord blood cells (hUCBCs) from human umbilical cord blood, isolating a mononuclear cell fraction (stem cells) from the hUCBCs, obtaining isolating plasma derived from the human umbilical cord blood and combining the mononuclear cell fraction and the plasma derived from the human umbilical cord blood to form a composition and administering a therapeutically effective amount of the composition to a patient in need thereof wherein the composition comprises ≥1 x 106 hUCBCs.
Steenblock is silent on the amount of human umbilical cord blood plasma in the therapeutic composition; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition to comprise 10-20 ml of human umbilical cord blood plasma per kg weight of the patient in view of the disclosure of Wyss-Coray.
Wyss-Coray teaches treating a subject for aging associated conditions by administration of young plasma (Abst.) wherein the aging associated condition can be amyotrophic lateral sclerosis (ALS) ([0040], [0046], [0063], [0088-90]) and the young plasma can be human umbilical cord blood (hUCB) plasma ([0045], [0157]) wherein the plasma is obtained from human umbilical cord ([0045], [0159]).  
Wyss-Coray teaches administration of 10-20 ml of the young plasma per kg weight of the patient [0054].  
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method for treating ALS patients made obvious by Steenblock in view of Wyss-Coray comprising isolating human umbilical cord blood cells (hUCBCs) from human umbilical cord blood, isolating a mononuclear cell fraction (stem cells) from the hUCBCs, obtaining isolating plasma derived from the human umbilical cord blood and combining the mononuclear cell fraction and the plasma derived from the human umbilical cord blood to form a composition and administering a therapeutically effective amount of the composition to a patient in need thereof wherein the composition comprises ≥1 x 106 hUCBCs and about 10 ml/kg to about 20 ml/kg of the plasma derived from the human umbilical cord blood; therefore, claim 1 is prima facie obvious.
Regarding claim 3, it would be obvious and convenient to isolate the hUCB plasma and hUCB cells from the same source wherein they would necessarily be autologous; therefore, claim 3 is prima facie obvious.
Regarding claim 7, Wyss-Coray teaches that the compositions can be administered regularly, such as weekly for 8 weeks [0059], i.e. wherein multiple administrations of the umbilical cord blood plasma are delivered to the patient within a given time period; therefore, claim 7 is prima facie obvious.
Regarding claim 8, the human umbilical cord blood plasma taught by Wyss-Coray is non-autologous to the patient because the patient is not the fetus who would be autologous to the umbilical cord blood; therefore, claim 8 is prima facie obvious.
Regarding claim 9, the claimed methods do not comprise any step to increase the expression of IL-8 and VEGF; hence, the umbilical cord blood plasma taught by Steenblock and Wyss-Coray would inherently contain increased levels of IL-8 and VEGF as compared to adult blood plasma; therefore, claim 9 is prima facie obvious.
Regarding claim 11, Steenblock teaches that the composition can comprise mesenchymal stem cells [0008]; therefore, claim 11 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 5-9 regarding the rejections under 35 U.S.C. 102 are moot as the rejections have been withdrawn. The rejection set forth above addresses all the limitations of all the claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651